 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   MARCUS LINTHECOME,                                )    CASE NO. CV 18-5274-JGB (PJW)
                                                       )
11                         Petitioner,                 )
                                                       )    J U D G M E N T
12                  v.                                 )
                                                       )
13   KENNETH BLACK, ET AL.,                            )
                                                       )
14                         Respondents.                )
                                                       )
15
16          Pursuant to the Order Dismissing Petition filed herewith,
17          IT IS ADJUDGED that the Petition is denied and this action is
18   dismissed without prejudice.
19
            DATED:         April 30, 2019
20
21
22
23                                                JESUS G.
                                                        G. BERNAL
                                                  UNITED
                                                       D STATES
                                                         STATES DISTRICT JUDGE
24
25
26
27
28   C:\Users\MaynorGalvez\AppData\Local\Temp\notesEDD4B7\Judgment.wpd
